
	

114 HR 4035 IH: Energy Consumers Relief Act of 2015
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4035
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2015
			Mr. Fleming introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To protect consumers by prohibiting the Administrator of the Environmental Protection Agency from
			 promulgating as final certain energy-related rules that are estimated to
			 cost more than $100,000,000 and will cause significant adverse effects to
			 the economy.
	
	
 1.Short titleThis Act may be cited as the Energy Consumers Relief Act of 2015. 2.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Direct costsThe term direct costs has the meaning given the term in chapter 8 of the report of the Environmental Protection Agency entitled Guidelines for Preparing Economic Analyses and dated December 17, 2010.
 (3)Energy-related rule that is estimated to cost more than $100,000,000The term energy-related rule that is estimated to cost more than $100,000,000 means a rule of the Environmental Protection Agency that— (A)regulates any aspect of the production, supply, distribution, or use of energy or provides for such regulation by States or other governmental entities; and
 (B)is estimated by the Administrator or the Director of the Office of Management and Budget to impose direct costs and indirect costs, in the aggregate, of more than $100,000,000.
 (4)Indirect costsThe term indirect costs has the meaning given the term in chapter 8 of the report of the Environmental Protection Agency entitled Guidelines for Preparing Economic Analyses and dated December 17, 2010.
 (5)RuleThe term rule has the meaning given to the term in section 551 of title 5, United States Code. (6)SecretaryThe term Secretary means the Secretary of Energy.
			3.Prohibition against finalizing certain energy-related rules that will cause significant adverse
 effects to the economyNotwithstanding any other provision of law, the Administrator may not promulgate as final an energy-related rule that is estimated to cost more than $100,000,000 if the Secretary determines under section 4(b)(3) that the rule will cause significant adverse effects to the economy.
		4.Reports and determinations prior to promulgating as final certain energy-related rules
 (a)In generalBefore promulgating as final any energy-related rule that is estimated to cost more than $100,000,000, the Administrator shall carry out the requirements of subsection (b).
			(b)Requirements
 (1)Report to CongressThe Administrator shall submit to Congress and the Secretary a report containing— (A)a copy of the rule;
 (B)a concise general statement relating to the rule; (C)an estimate of the total costs of the rule, including the direct costs and indirect costs of the rule;
					(D)
 (i)an estimate of the total benefits of the rule and when such benefits are expected to be realized; (ii)a description of the modeling, the calculations, the assumptions, and the limitations due to uncertainty, speculation, or lack of information associated with the estimates under this subparagraph; and
 (iii)a certification that all data and documents relied upon by the Environmental Protection Agency in developing the estimates—
 (I)have been preserved; and (II)are available for review by the public on the Web site of the Environmental Protection Agency, except to the extent to which publication of the data and documents would constitute disclosure of confidential information in violation of applicable Federal law;
 (E)an estimate of the increases in energy prices, including potential increases in gasoline or electricity prices for consumers, that may result from implementation or enforcement of the rule; and
 (F)a detailed description of the employment effects, including potential job losses and shifts in employment, that may result from implementation or enforcement of the rule.
 (2)Initial determination on increases and impactsThe Secretary, in consultation with the Federal Energy Regulatory Commission and the Administrator of the Energy Information Administration, shall prepare an independent analysis to determine whether the rule will cause any—
 (A)increase in energy prices for consumers, including low-income households, small businesses, and manufacturers;
 (B)impact on fuel diversity of the electricity generation portfolio of the United States or on national, regional, or local electric reliability;
 (C)adverse effect on energy supply, distribution, or use due to the economic or technical infeasibility of implementing the rule; or
 (D)other adverse effect on energy supply, distribution, or use, including a shortfall in supply and increased use of foreign supplies.
 (3)Subsequent determination on adverse effects to the economyIf the Secretary determines under paragraph (2) that the rule will cause an increase, impact, or effect described in that paragraph, the Secretary, in consultation with the Administrator, the Secretary of Commerce, the Secretary of Labor, and the Administrator of the Small Business Administration, shall—
 (A)determine whether the rule will cause significant adverse effects to the economy, taking into consideration—
 (i)the costs and benefits of the rule and limitations in calculating the costs and benefits due to uncertainty, speculation, or lack of information; and
 (ii)the positive and negative impacts of the rule on economic indicators, including those related to gross domestic product, unemployment, wages, consumer prices, and business and manufacturing activity; and
 (B)publish the results of the determination made under subparagraph (A) in the Federal Register. 5.Prohibition on use of social cost of carbon in analysis (a)Definition of social cost of carbonIn this section, the term social cost of carbon means—
 (1)the social cost of carbon as described in the technical support document entitled Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in May 2013 (or any successor or substantially related document); or
 (2)any other estimate of the monetized damages associated with an incremental increase in carbon dioxide emissions in a given year.
 (b)Prohibition on use of social cost of carbon in analysisNotwithstanding any other provision of law or any Executive order, the Administrator may not use the social cost of carbon to incorporate social benefits of reducing carbon dioxide emissions, or for any other reason, in any cost-benefit analysis relating to an energy-related rule that is estimated to cost more than $100,000,000 unless a Federal law is enacted authorizing the use.
			
